Citation Nr: 1519664	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-13 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a disability associated with asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred a pulmonary disability during his military service.  Specifically, the Veteran asserts that he has been diagnosed with asbestosis, which was incurred as a result of asbestos exposure during his service in the U.S. Navy.  See the Veteran's January 2012 and May 2013 statements.

The Veteran served in the U.S. Navy from October 1967 to December 1969.  The Veteran's Form DD-214 indicates that his military occupational specialty (MOS) was that of a fireman apprentice.  The RO has conceded asbestos exposure in this case.

The Veteran has provided detailed statements in regards to the extent of his in service asbestos exposure.  Specifically, the Veteran described an occasion when tubes ruptured in one of the boilers and in order to repair the tubes, he had to take the asbestos insulation off of the boiler walls to cut the wall out and plug the ruptured tubes.  He stated that asbestos dust and fibers were everywhere.  He also alleged that he did repairs on leaking valves on steam lines, of which the gaskets were made of asbestos.  He also described his duties while serving in Japan, stating that the boiler area was one of his areas and it contained a lot of asbestos dust in the air.  The Veteran stated that the Navy used asbestos in the paint, insulation, bathing and sleeping areas, and all steam lines and boilers.  He indicated that anytime he had welding to do, he had to grind the paint off to get a good weld, which placed asbestos fibers in the air.  The Veteran further reported that all of the information he had researched showed that all of the Navy ships were loaded with asbestos and that symptoms do not manifest until 20 to 50 years later.

An August 2002 chest x-ray report was positive for pleural abnormalities consistent with pneumoconiosis.  A September 2002 private treatment record reflects a diagnosis of bilateral interstitial fibrosis consistent with asbestosis.  A January 2003 private treatment record reflects a diagnosis of pulmonary asbestosis.  Dr. S. Z. noted that such was "based on his occupational history of exposure to asbestos, abnormal physical exam, abnormal chest x-rays, and abnormal pulmonary function tests."  The Veteran's work history was reported as being a laborer, shipfitter, and welder during service and a welder for the International Paper Company for the past 32 years.  The Veteran reported that "throughout his career, he [had] worked in close proximity to insulators and other co-workers who used asbestos materials on a regular basis and he [had] handled asbestos directly in the course of his duties as well."

In January 2013, the Veteran underwent a VA Disability Benefits Questionnaire (DBQ) examination for respiratory conditions.  The examiner noted the Veteran's reported history as a welder for two years in the Navy and also for 42 years post-service, as well as, smoking two packs of cigarettes per day for 10 years.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by his claimed in-service injury, event, or illness.  He reasoned that the Veteran was a welder for 42 years and he also did some welding in the Navy for two years.  The examiner found it less likely that the Veteran developed signs of asbestosis from his two years of welding for the Navy with little to no asbestosis exposure during his years of time in the service.  Chest x-rays taken the day after the VA DBQ examination were negative for findings to establish a diagnosis of occupational pneumoconiosis or pulmonary asbestosis.  In March 2013, the examiner noted that the Veteran needed a chest CAT scan to further evaluate his asbestos condition.  In particular, such was necessary to confirm the presence of asbestosis as the earlier August 2002 chest x-ray was positive while the current B-reader was negative upon examination.  In March 2013, a letter was sent to the Veteran informing him that his VA examiner recommended that he follow-up with his primary care provider for a chest CAT scan.  The Veteran did so and submitted a March 2013 private chest x-ray report showing a diagnosis of evidence of asbestos exposure.  There were no pulmonary nodules or masses identified.

Accordingly, based upon the conflicting medical evidence of record, the Board finds that a new VA examination with an opinion is needed to clarify whether the Veteran has a diagnosis of asbestosis and, if so, whether the asbestosis is due to the conceded in-service asbestos exposure.  Thus, on remand, a Board certified pulmonologist should examine the Veteran, determine whether he has asbestosis or any other pulmonary disability, and discuss the relevant evidence of record including the private treatment records, the conceded in-service asbestos exposure, and the Veteran's post-service occupational exposure to asbestos.  If asbestosis or any other pulmonary disability is diagnosed, the examiner should opine whether there is a 50 percent probability or greater that it is related to the Veteran's active military service.

Additionally, in a January 2011 letter from a law firm located in Suffolk, Virginia, it appears as though the Veteran was pursuing a lawsuit regarding his asbestosis.  Any records regarding that matter should be obtained, to the extent possible, and associated with the VA claims file as such documents may be pertinent to the Veteran's claim for compensation.  Any negative reply should be documented in the record.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any outstanding medical examination and treatment records pertaining to his claim including any information regarding an asbestosis related law suit.  All efforts to contact the Veteran should be memorialized.  With any necessary assistance from the Veteran, obtain outstanding records identified by the Veteran and associate them with the Veteran's VA claims file.  Any negative reply should be documented in the file.

2. Schedule the Veteran for a pertinent VA examination with a pulmonologist to determine the nature, extent, and etiology of any asbestosis or pulmonary disability that is found to be present.  The claims file must be made available to the examiner.  All indicated testing should be conducted.  If asbestosis or any other pulmonary disability is diagnosed, the examiner should indicate whether there is a 50 percent probability or greater that it is related to the Veteran's active duty service, including his conceded exposure to asbestos in his MOS of fireman's apprentice.  

The examiner should consider the Veteran's lay statements regarding the nature of his work as a fireman's apprentice.  

The examiner should also address the private treatment records dated 2002 to 2013, as well as, the Veteran's post-service occupational asbestos exposure.

Complete rationale should be given for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

